     Case 4:18-cv-01885-HSG Document 577-1 Filed 12/28/18 Page 1 of 2



 1   John P. Schnurer (CA Bar No. 185725)
     PERKINS COIE LLP
 2   11988 El Camino Road, Suite 350
     San Diego, CA 92130
 3   Telephone: (858) 720-5700
     Facsimile: (858) 720-5799
 4
     Ryan J. McBrayer (pro hac vice)
 5   Jonathan R. Putman (pro hac vice)
     PERKINS COIE LLP
 6   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
 7   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
 8
     Attorneys for Defendants
 9   HTC CORP.
     HTC AMERICA, INC.
10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14

15   IN RE KONINKLIJKE PHILIPS PATENT                   Case No. 4:18-cv-01885-HSG
     LITIGATION.
16                                                      JURY TRIAL DEMANDED

17                                                   DECLARATION OF RYAN J. MCBRAYER IN
                                                     SUPPORT OF ADMINISTRATIVE MOTION
18                                                   TO SEAL
19

20

21
            1.      I am an attorney with the law firm of Perkins Coie LLP, counsel for Defendants
22
     HTC Corp. and HTC America, Inc. (collectively, “HTC”). I make this declaration in support of
23
     HTC’s Administrative Motion to Seal. I have personal knowledge of the facts set forth herein
24
     and if called upon, I could and would testify to the following facts.
25
            2.      I submit this declaration under Civil Local Rules 7-11 and 79-5 in support of
26
     HTC’s Administrative Motion to File Under Seal the following materials:
27

28
     DECLARATION OF RYAN MCBRAYER                     -1-                    CASE NO. 4:18-CV-01885-HSG
     ISO ADMINISTRATIVE MOTION TO SEAL
     Case 4:18-cv-01885-HSG Document 577-1 Filed 12/28/18 Page 2 of 2



 1                             Document                                        Designating Party
     Indicated portions of Defendants’ Motion for Issuance of          Plaintiff Philips
 2
     Letter Rogatory
 3   Indicated portions of the Declaration of Ryan McBrayer            Plaintiff Philips
     Exhibit 1 to the Declaration of Ryan McBrayer                     Plaintiff Philips
 4   Exhibit 2 to the Declaration of Ryan McBrayer                     Plaintiff Philips
     Exhibit 3 to the Declaration of Ryan McBrayer                     Plaintiff Philips
 5

 6          I declare under penalty of perjury that the foregoing is true and correct to the best of my

 7   knowledge.

 8
     DATED: December 28, 2019.
 9
                                                            /s/ Ryan J. McBrayer
10                                                          Ryan J. McBrayer
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF RYAN MCBRAYER                    -2-                    CASE NO. 4:18-CV-01885-HSG
     ISO ADMINISTRATIVE MOTION TO SEAL
